Citation Nr: 0118486	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from November 1999 and November 2000 rating 
decisions by the VA RO in Pittsburgh, Pennsylvania, which 
denied service connection for residuals of a back injury.



REMAND

The veteran contends that he fell and injured his back during 
his military service, and has suffered from residuals of a 
back injury thereafter.  Service medical records dated 
January 1950 note that the veteran reported to sick bay with 
complaints of pain in the lower lumbar region.  He returned 
to sick bay the following day with complaints of increased 
pain and spasm.  Examination revealed no limitation of motion 
and x-rays were normal.  Initial impression was lumbosacral 
strain, but was later changed to a sprain of the erector 
spinae muscles.

Following his military service, the veteran was treated on 
numerous occasions for back problems.  Treatment records from 
Conemaugh Valley Memorial Hospital dated from 1985 to 1995 
note that the veteran was treated for low back strain.
 
Furthermore, the record shows that the veteran was treated at 
a chiropractic clinic between 1992 and 1998.  Diagnosis 
included: sacroiliac subluxation; lumbar vertebral 
subluxation; and cervical vertebral subluxation.

The Board notes that while the RO has contacted the National 
Personnel Record Center (NPRC) on several occasions to 
request any service medical records available for the 
veteran, these requests have been unsuccessful.  The record 
also reflects that the veteran was able to obtain copies of 
his service medical records from the NPRC after filling out 
NA Form 13055.  He submitted copies of these records to the 
RO in 2000; however, it appears as though this was not a 
complete set of service medical records, but rather only 
those records that the veteran felt were relevant to his 
claim.

In light of the fact that it does not appear that the record 
contains all available service medical records, the Board 
believes that further development would be desirable.  The RO 
should again attempt to locate and obtain a complete set of 
the veteran's service medical records.  See VBA Letter 20-99-
60 (Aug. 30, 1999); McCormick v. Gober, 14 Vet. App. 39 
(2000).

The United States Court of Appeals for Veterans Claims has 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Board notes that there is no medical evidence of 
record addressing the relationship, if any, between the 
veteran's currently diagnosed back disability and his active 
military service.  The Board finds that a VA orthopedic 
examination should be accomplished in order to ascertain the 
nature and etiology of any currently found back disability.  
The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the NPRC and 
request all the veteran's service medical 
records that may be available.  The 
efforts to obtain such records should be 
documented and all available records 
should be associated with the claims 
file.  If any records were destroyed or 
lost, or are unavailable, it should be so 
certified.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his back disability since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
request the records that are not already 
contained in the claims folder.  If the 
RO is unable to obtain all relevant 
records, the veteran should be notified 
of the records VA is unable to obtain, 
the efforts taken by the Secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claim. 

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination in 
order to ascertain the nature and 
etiology of any currently diagnosed back 
disability.  The examiner should 
thoroughly review the claims folder and a 
copy of this Remand prior to examination.  
All indicated tests should be 
accomplished.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed back disability was incurred 
during the veteran's military service.  
The examiner should provide supporting 
rationale for all opinions expressed.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

6.  Thereafter, the RO should 
readjudicate this claim.  If the decision 
remains adverse to the veteran, the RO 
should provide him with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order. The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




